Opinion issued January
19, 2012.





 
 
 
 
 
 
     
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00876-CV
____________
 
cair - texas: houston chapter, Appellant
 
V.
 
yasmin kassamali,
Appellee
 
 
 

On Appeal from the County Civil Court at Law No. 3 
Harris County, Texas
Trial Court Cause No. 956465
 
 
 

MEMORANDUM
OPINION
          The parties
have filed a joint motion to dismiss appeal. They represent that they have
reached an agreement to settle this matter and request that we set aside the
trial court's judgment without regard to the merits and remand the case to the
trial court for rendition of judgment in accordance with the parties’
agreement.  See Tex. R. App. P. 42.1(a)(2)(B).

Accordingly, we grant the motion, set
aside the trial court’s judgment without regard to the merits, and remand this
cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.  See id.  
We dismiss any other pending motions
as moot.  The Clerk is directed to issue the
mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of Chief
Justice Radack and Justices Higley and Brown.